297 S.W.2d 169 (1957)
Robert WILLIAMS, alias Bob Savage, Appellant,
v.
The STATE of Texas, Appellee.
No. 28651.
Court of Criminal Appeals of Texas.
January 9, 1957.
No attorney for appellant of record on appeal.
Leon B. Douglas, State's Atty., Austin, for the State.
DICE, Commissioner.
The conviction is for assault with intent to murder; the punishment, confinement in the penitentiary for two and one-half years.
The statement of facts appearing in the record is not shown to have been filed with the clerk of the trial court within 90 days after notice of appeal was given.
Art. 759a, § 4, Vernon's Ann.C.C.P., provides that a statement of facts shall be filed within 90 days after notice of appeal has been given. The statement of facts, not having been filed within the 90-day period provided by statute, cannot be considered. Hankins v. State, Tex.Cr.App., 294 S.W.2d 850.
In the absence of a statement of facts which can be considered, we are not in position to pass upon questions pertaining to the court's charge, admissibility of evidence, and the sufficiency of the evidence. Hankins v. State, supra.
The indictment, as well as all other matters of procedure, appears regular; therefore, nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.